Roby, C. J.
The appellee Aetna Life Insurance Company instituted this suit upon a note of $4,000, made by appellants, and for the foreclosure of a mortgage upon a tract of 155 acres of land in Floyd county securing the same. Appellee Maggie O’Donnell filed a cross-complaint, seeking *317the foreclosure of a mortgage held by her upon seventy-five acres of said land. Other parties to, and issues in, said proceedings are not material to this appeal. The court made a finding for both the plaintiff and cross-complainant in accordance with the foregoing facts. Appellants moved for a new trial. Their motion was overruled, and such action is assigned for error, but no attempt is made to bring the evidence to this court.
1. By other assignments it is sought to question the form of the judgment, but both the insurance company and O’Donnell were entitled to a judgment, and, so far as we are able to determine, in the absence of the evidence, to the judgment which was rendered.
2. Being entitled to a judgment, the defendants should, if not satisfied with the form of the one rendered, have moved to modify the same. They did not do so, and are therefore not in position to question it at this time. Home Brewing Co. v. Johnson (1908), ante, 44.
The judgment is affirmed.